Title: To Thomas Jefferson from Robert Moore, 28 February 1805
From: Moore, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Baltimore 28th. February 1805
                  
                  I feel great pleasure in transmiting to you the inclosed Letter, and a Small Box containing Jerusalem Wheat, which came to my Care from a Relation of Mine in Dublin—it is said to be of a Superior quality, producing double the Quantity of any other kind, and has very little Bran; The Climate & Soil of this Country, I hope will agree with it, in which case it will prove a source of wealth to the Farmers
                  with sentiments of regard & esteem I am Sir respectfully Yours
                  
                     Robert Moore 
                     
                  
               